                 Case 20-10883         Doc 68-4   Filed 10/21/20      Page 1 of 1




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF MARYLAND
                                      At Greenbelt

In Re:                                                :
                                                      :
KEMPES JEAN                                           :    Case No. 20-10883-LSS
LORI LEE JEAN                                         :       (Chapter 7)
                                                      :
                Debtors                               :



                                  ORDER TO SHOW CAUSE

         Upon consideration of the Motion for Apprehension and Removal of Debtors to Compel

Attendance for Examination Pursuant to Rule 2005 of the Bankruptcy Rules of Civil Procedure,

and good cause having been shown, it is by the United States Bankruptcy Court for the District of

Maryland

         ORDERED, that the Debtors Kempes Jean and Lori Lee Jean, show cause, if any, within

seven (7) days from the date of the entry of this Order why this Court should not enter an Order

providing for the apprehension and removal of the Debtors to compel attendance for examination

as ordered heretofore by this Court.

Copies to:
Gary A. Rosen, Trustee
Sari M. Kurland, Esquire
                                         END OF ORDER
